Exhibit 3.1 ARTICLES OF INCORPORATION FOR A STOCK CORPORATION FIRST: The undersigned Stuart Eisenberger whose address is 1550 54th Street, Brooklyn, New York 11219 being at least eighteen years of age, do(es) hereby form a corporation under the laws of the State of Maryland. SECOND: The name of the corporation is Rexit Inc. THIRD: The purposes for which the corporation is formed are as follows: Real Estate related assets and any lawful activity. FOURTH: The street address of the principal office of the corporation in Maryland is: 1131 Kersey Road Silver Spring, MD 20902 FIFTH: The name of the resident agent of the corporation in Maryland is: Vcorp Services MD, Inc. Whose address is: 1131 Kersey Road Silver Spring, MD 20902 SIXTH: The total number of shares of stock which the Corporation shall have authority to issue is Three Hundred Fifty Million (350,000,000) which shall consist of (i) Three Hundred Million (300,000,000) shares of common stock, par value $0.0001 per share (the "Common Stock"), and (ii) Fifty Million (50,000,000) shares of blank check preferred stock, par value $0.0001 per share (the "Preferred Stock"). The Preferred Stock of the Corporation shall be issued by the Board of Directors of the Corporation in one or more classes or one or more series within any class and such classes or series shall have such voting powers, full or limited, or no voting powers, and such designations, preferences, limitations or restrictions as the Board of Directors of the Corporation may determine, from time to time. CUST ID:0002468522 WORK ORDER: 0003685102 DATE: 08-16-2010 12:30 PM AMT. PAID:$170.00 Holders of shares of Common Stock shall be entitled to cast one vote for each share held at all stockholders' meetings for all purposes, including the election of directors. The Common Stock does not have cumulative voting rights. No holder of shares of stock of any class shall be entitled as a matter of right to subscribe for or purchase or receive any part of any new or additional issue of shares of stock of any class, or of securities convertible into shares of stock of any class, whether now hereafter authorized or whether issued for money, for consideration other than money, or by way of dividend. SEVENTH:
